IN THE SUPREME COURT OF THE STATE OF IDAHO
                                 Docket No. 42575


 BRADLEY K. MORGAN,                                   )
                                                      )   Boise, December 2015 Term
      Plaintiff-Appellant,                            )
                                                      )   2016 Opinion No. 26
 v.                                                   )
                                                      )   Filed: March 4, 2016
 NEW SWEDEN IRRIGATION DISTRICT,                      )
                                                      )   Stephen W. Kenyon, Clerk
      Defendant-Respondent.                           )
 _____________________________________                )


        Appeal from the District Court of the Seventh Judicial District of the State of
        Idaho, Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

        The district court’s November 6, 2012 judgment is affirmed. Costs and attorney
        fees on appeal to the respondent.

        M. Brent Morgan, Chtd., Pocatello, attorney for appellant.

        Hall Angel Starnes, LLP, Idaho Falls, attorneys for respondent, Blake G. Hall
        argued.
                             ______________________________

W. JONES, Justice
                                      I. NATURE OF THE CASE
        Appellant, Bradley K. Morgan (“Morgan”), appeals from a declaratory judgment
determining where to measure the sixteen-foot width of an easement held by Respondent, New
Sweden Irrigation District (“New Sweden”), which borders an irrigation canal (the “Sinkhole
Irrigation Canal”) that runs the length of a piece of Morgan’s property (the “Morgan Property”).
On appeal, Morgan does not dispute the existence of New Sweden’s easement, but rather argues
that: (1) the district court erred by denying Morgan’s request for a jury trial; (2) the district court
abused its discretion by refusing to admit new evidence at trial; (3) the district court erred by
failing to incorporate the holdings of a previous judgment identifying the boundaries of the
easement, the access points to the easement, the encroachments on the easement, and the party


                                                  1
responsible for removing those encroachments; and (4) the district court erred by failing to limit
the removal of encroachments and the uses of the easement to that which is reasonable.
                          II. FACTUAL AND PROCEDURAL BACKGROUND
         Morgan is the owner of the Morgan Property, which is located in Bonneville County,
Idaho. The Morgan Property is commonly referred to as 295 Canyon Creek Road, Idaho Falls,
Idaho.
         New Sweden is an irrigation district, existing under Idaho law, which supplies farms with
ground water though a system of canals in Bonneville County. One of the canals owned by New
Sweden is the Sinkhole Irrigation Canal, which borders the Morgan Property. Under Idaho Code
section 42-1102, New Sweden is entitled to an easement on either side of its canals for the
purposes of “cleaning, maintaining and repairing the . . . canal . . . with personnel and with such
equipment as is commonly used, or is reasonably adapted to that work.” I.C. § 42-1102.
         On the morning of June 25, 2009, New Sweden mowed the canal banks along the
Morgan Property.
         On October 20, 2010, Morgan filed a complaint alleging that New Sweden had
negligently damaged his landscaping, sprinkler equipment, and well. New Sweden
counterclaimed, seeking a declaratory judgment confirming the existence and scope of its
easement. New Sweden subsequently filed a motion for summary judgment.
         On October 25, 2011, the district court granted partial summary judgment in favor of
New Sweden.
         On April 10 and 11, 2012, the district court held a limited trial on the issue of whether or
not New Sweden had negligently caused damage to Morgan’s property.
         On August 16, 2012, the district court entered a final judgment, holding that: (1) New
Sweden has a right-of-way (i.e., easement) along the Sinkhole Irrigation Canal; (2) the right-of-
way is sixteen feet wide on each side of the Sinkhole Irrigation Canal; (3) New Sweden is within
its statutory rights to remove vegetation within the right-of-way; (4) any encroachments within
the right-of-way must be removed by Morgan; and (5) New Sweden did not breach any duty of
care owed to Morgan when mowing within the right-of-way.
         Morgan appealed to this Court; arguing that: (1) the district court erred in granting
summary judgment as to the scope of New Sweden’s easement; (2) the district court erred in
ordering Morgan to remove all encroachments within New Sweden’s easement; and (3) the


                                                  2
district court abused its discretion in concluding that New Sweden did not breach a duty of
reasonable care.
        On March 13, 2014, this Court published an opinion, wherein it found that: (1) the district
court’s holding that New Sweden’s easement was sixteen feet wide was not error; (2) the district
court’s holding that Morgan must remove all encroachments was not error; and (3) the district
court’s ruling that New Sweden did not breach a duty of reasonable care was not an abuse of
discretion. Morgan v. New Sweden Irrigation Dist., 156 Idaho 247, 322 P.3d 980 (2014). This
Court thereby affirmed the district court’s August 16, 2012 judgment, but remanded to the
district court with instructions to enter an additional declaratory judgment that “describes the
precise location where the easement’s sixteen-foot width measurement begins.”
        On May 12, 2014, Morgan filed a motion for a jury trial as to all factual issues remaining
to be determined by the district court.1
        In a one paragraph order dated June 20, 2014, the district court denied the motion for a
jury trial.
        On or around June 20, 2014, Morgan and New Sweden provided pretrial submissions to
the court identifying the following evidence that had not been introduced at the previous trial: (1)
brochures published by New Sweden containing an illustration of a typical easement; (2) pictures
illustrating the application and use of New Sweden’s easements on other properties; and (3) New
Sweden’s bylaws, effectuated after the start of the litigation, which define the width of New
Sweden’s easements and where width is measured from.
        In addition to these new exhibits, Morgan attempted to subpoena three New Sweden
board members who had not previously testified in the case. The first board member, Louis
Thiel, was in Alaska and was never personally served. The other two board members, Chet
Adams and Gary Dixon, were not board members when the case arose. Those two board
members were also served with subpoenas duces tecum to provide minutes of New Sweden
meetings (which apparently do not exist) and copies of New Sweden’s bylaws. The subpoenas
duces tecum were not served more than thirty days in advance of the trial date as required by
Idaho Rule of Civil Procedure 45(b).

1
  The only factual issue remaining was where the sixteen-foot width measurement of the easement began relative to
the edge of the Sinkhole Irrigation Canal (i.e., whether the easement measured from the middle of the canal, the
waterline, or from the point at which the land flattened out). See Morgan, 156 Idaho at 258, 322 P.3d at 991.


                                                       3
        At the pretrial conference, the district court established that it would restrict exhibits and
testimony at trial to witnesses and exhibits that had previously been identified in the summary
judgment proceedings.
        On June 24, 2015, the court held trial, wherein it quashed the subpoenas. During the trial,
the court allowed Morgan to present new evidence for the purpose of impeachment only.
        At trial, New Sweden presented its only witness, Kail Sheppard, who testified that sixteen
feet of flat surface is required, exclusive of any sloping banks, to properly use the machinery
necessary to maintain the canal. The machinery consists of commercial mowers used to clear
foliage from around the canal and an excavator used to remove debris.
        Because his subpoenas had been quashed, Morgan served as his only witness. He testified
that if the easement were measured from the beginning of the flat surface, an excavator used by
New Sweden would be too far from the bank to actually reach into the canal. He further testified
that there is nothing to mow in the easement other than some grass and alfalfa that is already
mowed on a bi-weekly basis.
        On August 20, 2014, the district court entered a final judgment, which stated as follows:
        It is hereby ordered adjudged and decreed that New Sweden Irrigation District
        owns a right-of-way along the Sinkhole irrigation canal [sic] that runs the entire
        length of Bradley Morgan’s Property. That said 16 foot right-of-way commences
        at the top of the bank before the bank begins its descent to the water where
        portions of Morgan’s property stretch out flat from the top of the canal bank. That
        said 16 foot right-of-way commences from the outside toe of the berm levy or
        bank, where the land begins to level out where portions of Morgan’s property
        abutting the canal is bermed or levied.2
        Morgan now appeals that judgment.
                                          III. ISSUES ON APPEAL
1.      Did the district court err on remand by refusing to allow a trial by jury on issues of fact?
2.      Did the district court abuse its discretion on remand by failing to allow and consider new
        evidence and new witnesses?
3.      Did the district court err on remand by failing or refusing to incorporate its August 16,
        2012 judgment into its November 6, 2014 judgment, so as to precisely define the
        easement awarded to New Sweden and address: (1) the length of the easement and where
        it starts and ends; (2) the width of the easement and where it starts; (3) the access and

2
 This judgment was reissued on November 6, 2014, in order to comply with Rule 54(a) of the Idaho Rules of Civil
Procedure.



                                                      4
       entry points to the easement; (4) the express encroachments, including vegetation, which
       unreasonably or materially interfere with New Sweden’s use of the easement; and (5)
       responsibility for removal of each specific encroachment?
4.     Did the district court err on remand by failing to: (1) limit the removal of encroachments
       that do not immediately, unreasonably, and materially interfere with the use of the mower
       or excavator; (2) restrict the use of the mower to only those areas on Morgan’s land that
       can or need to be mowed; and (3) restrict the use of the excavator to when and where the
       use of that equipment is actually needed?
5.     Is New Sweden entitled to attorney’s fees on appeal?
                                   IV. STANDARD OF REVIEW
1.     Whether Morgan had a right to a jury trial on remand is a question of law over which
       this Court exercises free review.
       Whether or not Morgan was entitled to a jury trial is an issue of constitutional
interpretation. Constitutional issues are purely questions of law over which this Court exercises
free review. Meisner v. Potlatch Corp., 131 Idaho 258, 260, 954 P.2d 676, 678 (1998).
2.     Rulings on the admission of evidence are reviewed for abuse of discretion.
       When this Court remands a case to the district court, “it is within the discretion of the
trial court to determine whether the existing record is sufficient, or should be supplemented, in
order to make the required findings of fact and conclusions of law.” Akers v. D.L. White Constr.,
Inc., 156 Idaho 27, 34, 320 P.3d 428, 435 (2013). Accordingly, this Court reviews the trial
court’s decision regarding the admission of evidence for an abuse of discretion.
3.     Whether the scope of the district court’s judgment on remand was improper is a question
       of law over which this Court exercises free review.
               Following a bench trial, this Court’s review “is limited to ascertaining
       whether the evidence supports the findings of fact, and whether the findings of
       fact support the conclusions of law.” Borah v. McCandless, 147 Idaho 73, 77, 205
P.3d 1209, 1213 (2009). . . . [T]his Court exercises free review over matters of
       law and is not “bound by the legal conclusions of the trial court, but may draw its
       own conclusions from the facts presented.” Credit Suisse AG v. Teufel Nursery,
       Inc., 156 Idaho 189, 194, 321 P.3d 739, 744 (2014).
U.S. Bank Nat’l Ass’n N.D. v. CitiMortgage, Inc., 157 Idaho 446, 451, 337 P.3d 605, 610 (2014).
       The district court in this case limited its judgment to the narrow issue specified by this
Court on remand. Morgan argues that because the judgment purports to “define an easement’s
existence” it must describe the easement and all aspects thereof in detail. This is a question of
law over which we exercise free review.



                                                5
                                            V. ANALYSIS
A.     Morgan had no right to a jury trial on remand.
       Article I, section 7 of the Constitution of the State of Idaho provides that the right of trial
by jury must remain inviolate. IDAHO CONST. art. I, § 7. This right exists for claims in law only,
and not for claims in equity. See, e.g., Ada County Highway Dist. v. Total Success Investments,
LLC, 145 Idaho 360, 369, 179 P.3d 323, 332 (2008); Idaho First Nat'l Bank v. Bliss Valley
Foods, Inc., 121 Idaho 266, 274, 824 P.2d 841, 849 (1991); Rudd v. Rudd, 105 Idaho 112, 115–
16, 666 P.2d 639, 642–43 (1983).
       However, bringing a claim in equity does not automatically strip a defendant’s right to a
jury trial on issues of fact. Ennis v. Casey, 72 Idaho 181, 185, 238 P.2d 435, 438 (1951). Where
the fact at issue determines an underlying claim or remedy at law, a jury trial is still required. For
example, in Ennis this Court reviewed a declaratory judgment action regarding whether or not a
party was entitled to new warehouse receipts. 72 Idaho at 182, 238 P.2d at 436. Whether the
defendant was required to issue new warehouse receipts turned on whether it had exercised
reasonable due care and what, if any, damage was attributable to any failure to do so. Id. The
district court conducted a bench trial and made findings of fact as to these issues. Id. On appeal,
this Court held that determining questions of reasonable due care and damages was equivalent to
deciding an action for negligence—an action in law for which defendant maintained its right to a
jury trial. Id. at 185, 238 P.2d at 438. Determining such facts, even in an action in equity, was
therefore improper unless the parties had waived their jury trial rights. Id. Likewise, in Farmers
Insurance Exchange v. Tucker, this Court held that the factual determination of damages owed
under an umbrella insurance policy necessitated a jury trial because damages are a remedy in law
rather than equity. 142 Idaho 191, 194, 125 P.3d 1067, 1070 (2005).
       Conversely, where an issue of fact relates only to a declaration of rights, status, or other
action sounding in equity, then a bench trial is appropriate. “The declaratory judgments act [sic]
of 1933 granted a right and a remedy, unknown to the common law; the right to a declaration of
‘rights, status, and other legal relations.’” Temperance Ins. Exchange v. Carver, 83 Idaho 487,
493, 365 P.2d 824, 827 (1961). “The trial of issues of fact incidental to the exercise of rights and
remedies granted by the declaratory judgments act [sic], are generally triable before the court
without a jury.” Id. Accordingly, in Estate of Holland v. Metropolitan Prop. and Cas. Ins. Co.,
this Court determined that in an action for declaratory judgment there was no right to a jury trial


                                                  6
in order to determine the terms of a settlement agreement, which was properly an issue in equity.
153 Idaho 94, 100, 279 P.3d 80, 86 (2012).
        Like the terms of a settlement agreement, the terms of an easement are facts sounding
solely in equity. This is because the terms of an easement are facts incidental to the exercise of
rights and remedies granted by declaratory judgment. Any claim by New Sweden to enforce its
easement would also be a claim in equity. Further, the remedy sought by New Sweden, a
declaration of rights, is an equitable remedy in juxtaposition to the determination of damages
requested in Ennis and Farmers. Accordingly, we hold that no right to jury trial exists as to the
sole fact that was at issue on remand.
B.      The trial court did not abuse its discretion by refusing to admit new evidence on
        remand.
        When this Court remands a case back to the district court “it is within the discretion of
the trial court to determine whether the existing record is sufficient, or should be supplemented,
in order to make the required findings of fact and conclusions of law.” Akers, 156 Idaho at 44,
320 P.3d at 435. This Court reviews the trial court’s decision for an abuse of this discretion.
        The test to determine whether a trial court has abused its discretion consists of three
parts: “(1) whether the lower court rightly perceived the issue as one of discretion; (2) whether
the court acted within the outer boundaries of such discretion and consistently with any legal
standards applicable to specific choices; and (3) whether the court reached its decision by an
exercise of reason.” Goodspeed v. Shippen, 154 Idaho 866, 869, 303 P.3d 225, 228
(2013) (quoting Schmechel v. Dillé, 148 Idaho 176, 179, 219 P.3d 1192, 1195 (2009)).
“[W]hen appealing from an evidentiary ruling reviewed for abuse of discretion, the appellant
must demonstrate both the trial court’s abuse of discretion and that the error affected a
substantial right.” Hurtado v. Land O'Lakes, Inc., 153 Idaho 13, 18, 278 P.3d 415, 420 (2012).
        Morgan has failed to demonstrate that an abuse of discretion occurred under any part of
the test applied by this Court.
        Beginning with the first part of the test, Morgan does not argue that the district court
perceived its evidentiary ruling as anything other than an exercise of discretion. Because it is
Morgan’s burden to demonstrate, which he does not attempt to do, this Court cannot hold that the
district court abused its discretion under the first part of the test.
        Regarding the second part of the test, Morgan has failed to demonstrate that the district
court violated any law or legal standard in its decision not to admit new evidence. Morgan cites
                                                    7
no law or legal standard in either of his briefs with respect to abuse of discretion. Rather, Morgan
simply states why he believes that the evidence was relevant to the district court’s judgment, and
then concludes that an abuse of discretion occurred. This is not enough to show abuse of
discretion under the second part of the test, which requires that the appealing party identify a
violation of specific law or legal standard.
       Regarding the third part of the test, Morgan has failed to demonstrate that the district
court’s action was outside of the bounds of reason. In his briefs, Morgan identifies four
categories of evidence that he had sought to present at trial. They are as follows: (1) photographs
illustrating the actual uses of New Sweden’s machinery; (2) bylaws adopted by New Sweden in
2012; (3) brochures published by New Sweden; and (4) new witnesses consisting of members of
the New Sweden board of directors. Morgan argues that each of these pieces of evidence “could,
or should, have aided the District Court in precisely defining the reasonable and necessary use of
the easement across the Morgan Property.”
       First, Morgan has failed to demonstrate that refusing to admit the photographs was not an
exercise of reason. In his briefs, Morgan describes the photographs as “illustrating the actual use
of the equipment identified by parties.” Morgan does not explain why these photographs would
have been dispositive such that excluding them was an act outside of the bounds of reason. A
review of the photographs does not support Morgan’s conclusion that excluding them was an
abuse of discretion.
       At trial, Morgan argued that:
       If the court would have permitted photographs of other sections of property, other
       than the Morgan’s [sic], what the court would have seen was there are sections
       along the canal where there is a slope and the mower is not used. There are
       sections along the canal where access with the excavator is only possible on one
       side. . . . what the court could have done is construed what easement was required
       for the mower. Where it starts and where it ends. And whether it’s necessary it to
       be the entire length [sic]. But we never went in that direction. The Court could
       have done the same with the excavator.
Morgan ignores the fact that the issue before the district court on remand was not to define the
scope of the easement; rather, the district court on remand was limited by this Court’s opinion in
Morgan to the narrow task of defining where on the Morgan Property the width of the sixteen
foot easement is measured relative to the Sinkhole Irrigation Canal. Chopping the easement into
parts for the mower and parts for the excavator was not before the district court on remand.
Accordingly, Morgan’s statements at trial indicate that he sought admission of the photographs
                                                 8
in support of arguments outside of the scope of the district court’s duties on remand. The district
court was not outside of the bounds of reason in refuse to admit them.
       Second, Morgan has failed to demonstrate that refusing to admit the New Sweden bylaws
adopted in 2012 was not an exercise of reason. Morgan argues that the bylaws dictate the
placement of the easement such that the issue is “moot.” This argument is unavailing. New
Sweden’s bylaws do not have the power of law, and do not control the district court’s ruling as to
where the easement is located. Furthermore, the language in the bylaws that the “minimum”
easement is “16 feet of flat surface along each side of the canal, or to the outside toe of a levied
bank” does not conflict with the language in the court’s November 6, 2014 judgment that “[s]aid
16 foot right-of-way commences from the outside toe of the berm levy or bank, where the land
begins to level out where portions of Morgan’s property abutting the canal is bermed or levied”
       Third, Morgan has failed to demonstrate that refusing to admit the 2012 New Sweden
brochure was not an exercise of reason. Morgan argues that the New Sweden brochure is
relevant because it contains a picture of a canal with a white line that “shows the width of a
typical canal easement.” Morgan asserts that the white line in the brochure starts from the bank
of the canal. It is difficult to determine from the brochure provided to this Court whether this is
an accurate characterization of the picture therein. However, even if the brochure does show a
white line starting from the edge of the water, it would have been of limited use to the district
court. In Morgan, this Court clearly restricted the dispute at issue to the easement on Morgan’s
property. Evidence of where a different easement next to a different canal is measured is not
probative of where the easement on the Morgan Property should begin.
       Finally, Morgan has failed to demonstrate that the district court’s refusal to admit
additional witness testimony was not an exercise of reason. Of the three additional witnesses
subpoenaed by Morgan, one was in Alaska and was not properly served. The other two directors
were recently appointed to the New Sweden board and were not directors at the time the case
began. In his schedule of witnesses, Morgan indicated that these directors would be called to
“evidence policy and procedures relative to New Sweden’s easements and right-of-ways as a
basis for determining the starting and ending point of the width of the easement.” However, at
trial Morgan failed to explain what new information he expected the directors’ testimony to
reveal and how that information would be useful to the court. Morgan has now filed both a brief



                                                 9
and a reply brief with this Court and it is still unclear what testimony Morgan expected to elicit
from the directors, and how it would be useful in determining the narrow question on remand.
       In sum, Morgan has not demonstrated abuse of discretion under any part of the test used
by this Court. The district court’s refusal to admit new evidence was therefore not an abuse of
discretion.
C.     The district court did not err by failing to incorporate its past judgment into its
       judgment on remand.
       In his opening brief, Morgan identifies whether “the district court erred by failing or
refusing to incorporate the prior Judgment entered on August 16, 2012, into the Amended
Judgment entered on November 6, 2014, so that there is a final judgment precisely defining the
easement awarded to New Sweden” as an issue on appeal.
       Morgan bases this argument on the language in Kosanke v. Kopp, which states that:
        [A] judgment which purports to define an easement’s existence on another’s land
       must describe the lands specifically and with such certainty that the court’s
       mandate in connection therewith may be executed, and such that rights and
       liabilities are clearly fixed and that all parties affected thereby may readily
       understand and comply with the requirements there.
74 Idaho 302, 307, 261 P.2d 815, 818 (1953)
       Morgan lists the following five determinations, which he argues should have been
included in the November 6, 2014 judgment:
       (1) the length of the easement and where it starts and ends; (2) the width of the
       easement and where it starts; (3) the access and entry points to the easement; (4)
       expressly identifying [sic] encroachments, including vegetation, which
       unreasonably or materially interfere with New Sweden’s use of the easement; and,
       (5) assigning responsibility for removal of each specific encroachment.
       While the sentence structure of Morgan’s issue on appeal would indicate that each of the
determinations he lists were properly made in the August 16, 2012 judgment, and that the
language therein need merely be incorporated in the November 6, 2014 judgment, the argument
sections of Morgan’s briefs paint a vastly different picture. There, Morgan claims that with
respect to most of the determinations he identifies as required, the district court never actually
made a precise judgment—either in the November 6, 2014 judgment, or in the August 16, 2012
judgment. He concludes that the district court should have considered these issues anew on
remand.



                                               10
       We hold that not only was the scope of the district court’s November 6, 2014 judgment
proper, but that Morgan’s actions in front of the district court constitute an improper challenge to
this Court’s holding in Morgan.
       It is true that a judgment establishing the existence of an easement must describe the
easement specifically and with such certainty that the affected parties’ rights and liabilities are
clearly fixed and readily understood. See Bedke v. Pickett Ranch & Sheep Co., 142 Idaho 36, 40,
137 P.3d 423, 427 (2006); Kosanke, 74 Idaho at 307, 261 P.2d at 818. However, this does not
mean that every judgment addressing a single aspect of an easement must delineate every aspect
of that easement. In Morgan this Court affirmed the district court’s August 16, 2012 judgment,
and, after considering both Bedke and Kosanke, held that only one narrow issue, the point of
measurement of the width of the easement, needed to be clarified on remand. This Court’s
opinion did not instruct the district court to reissue the holdings of its earlier judgment. The
narrowness of this instruction was not unintentional.
       If this Court had intended for the district court to address other issues on remand we
would have so instructed. We did not instruct that the district court incorporate the August 16,
2012 judgment because to do so would have been superfluous. We affirmed that August 16,
2012 judgment and it does not need to be repeated. Accordingly, the two judgments stand, and
should be read in conjunction to provide a complete description of the easement.
D.     The district court did not err by failing to limit the removal of encroachments and
       the uses of the mower and the excavator.
       In his briefs, Morgan argues that the district court erred on remand by failing to preserve
for the owner any rights to make use of the land in ways that do not interfere with New Sweden’s
reasonable enjoyment of the easement.
       For the same reasons explained above, whether or not the removal of encroachments
should be limited to those that immediately, unreasonably, and materially interfere with the use
of the mower or excavator was not at issue before the district court on remand. Likewise,
whether to limit the uses of the mower and excavator to specific times or locations within the
easement also was not at issue on remand. Neither of these issues has anything to do with the
narrow issue on remand, which was “where the easement’s sixteen-foot width measurement
begins.” Morgan v. New Sweden Irrigation Dist., 156 Idaho 247, 259, 322 P.3d, 980, 992 (2014).
Accordingly, the district court did not err in failing to address these issues.


                                                  11
E.     Attorney’s fees on appeal.
       New Sweden seeks an award of attorney’s fees on appeal pursuant to Idaho Code section
12-117, which provides for municipal entities to recover attorney’s fees where “the
nonprevailing party acted without a reasonable basis in fact or law.” I.C. § 12-117. It argues that
the appeal was brought “frivolously, in bad faith, and without foundation.” It further argues that
“given this Court’s direction, Morgan is essentially seeking to have this Court second-guess
previous adjudicated issues.”
       Attorney’s fees on appeal are proper where a party presents “arguments that are largely
incomprehensible, unreasonable, and lacking foundation in law” and “where there has been no
showing that the district court misapplied the law.” Bowles v. Pro Indiviso, Inc., 132 Idaho 371,
377, 973 P.2d 142, 148 (1999).
       We hereby grant New Sweden’s request for attorney’s fees on appeal. This Court’s
opinion in Morgan explicitly and clearly limited the remand to a single issue. Despite this
Court’s unambiguous instruction, Morgan attempted to argue numerous issues outside of the
scope of the remand, the vast majority of which were already decided by this Court. When the
district court correctly identified the scope of remand and limited its judgment to this Court’s
instruction, Morgan appealed and now attempts to argue these issues in front of this Court a
second time. These arguments are patently unreasonable and Morgan has failed to show that the
district court misapplied the law. Accordingly, we grant attorney’s fees on appeal to New
Sweden.
                                        VI. CONCLUSION
       We hereby affirm the district court’s November 6, 2012 judgment. Costs and attorney
fees on appeal to respondent.
       Chief Justice J. JONES, Justices EISMANN, BURDICK and HORTON, CONCUR.




                                                12